 



SECOND AMENDMENT TO UNDERWRITING, CONTINUING INDEMNITY AND
SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO UNDERWRITING, CONTINUING INDEMNITY AND SECURITY
AGREEMENT (this “Second Amendment”) made as of the 9th day of January, 2008, by
and among QUANTA SERVICES, INC., a Delaware corporation, and certain of its
Affiliates and Subsidiaries identified on Exhibit A to this Second Amendment
(individually and collectively, in their capacity as a named principal under any
Bond, “Principal” and individually and collectively “Indemnitors”); FEDERAL
INSURANCE COMPANY, an Indiana corporation, AMERICAN HOME ASSURANCE COMPANY,
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., and THE INSURANCE
COMPANY OF THE STATE OF PENNSYLVANIA (individually and collectively “Surety”).
WITNESSETH:
     WHEREAS, Surety and certain Indemnitors entered into that certain
Underwriting, Continuing Indemnity and Security Agreement dated March 14, 2005
(the “Original Agreement”), as amended and modified by that certain Joinder
Agreement and Amendment to Underwriting, Continuing Indemnity and Security
Agreement dated November 28, 2006 (the “Joinder Agreement” and, collectively
with the Original Agreement, the “Agreement”); and
     WHEREAS, the terms of the Agreement are further amended and modified as set
forth in this Second Amendment; and
     WHEREAS, the parties desire to add certain additional Domestic Subsidiaries
of Quanta Services, Inc. as Principals and Indemnitors under the Agreement, as
amended by this Second Amendment; and
     WHEREAS, Sunesys, LLC, a Delaware limited liability company and a Domestic
Subsidiary, is subject to regulation by certain governmental authorities, and
the pledge of any assets by Sunesys, LLC would be prohibited or require the
consent or approval of certain governmental authorities, and as of the date
hereof such requisite consents or approvals are being sought but have not yet
been obtained;
     NOW, THEREFORE, in consideration of the foregoing premises, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions.
          (a) All capitalized terms used in this Second Amendment (including the
recitals hereto) will have the respective meanings assigned thereto in the
Agreement, unless otherwise specifically defined in this Second Amendment.

1



--------------------------------------------------------------------------------



 



          (b) The definition of “Bonded Contract” in the Agreement is hereby
modified to insert “and/or Sunesys, LLC” immediately after “Island Mechanical,
Hawaii”; provided, however, that:
               (i) notwithstanding the foregoing, the definition of “Collateral”
in the Agreement and Section 6 of the Agreement, no such Bonded Contract of
Sunesys, LLC, nor any rights relating thereto, shall constitute or be included
in the Collateral under the Agreement, as amended by this Second Amendment; and
               (ii) notwithstanding the foregoing, the definition of “Bonded
Contract” shall be deemed not to be so modified for purposes of the definition
of “Licensed Property” or for purposes of Section 7(j) and Section 10 in the
Agreement, as amended by this Second Amendment.
          (c) The definition of “Bonds” in the Agreement is hereby modified to
insert “and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii”;
provided, however, that:
               (i) notwithstanding the foregoing and Section 6 of the Agreement,
no rights of Sunesys, LLC relating to any Bond shall constitute or be included
in the Collateral under the Agreement, as amended by this Second Amendment; and
               (ii) notwithstanding the foregoing, the definition of “Bonds”
shall be deemed not to be so modified for purposes of the definition of
“Licensed Property” in the Agreement, as amended by this Second Amendment.
          (d) Clauses (c) and (f) of the definition of “Event of Default” in the
Agreement are hereby modified to insert “and/or Sunesys, LLC” immediately after
“Island Mechanical, Hawaii” wherever such term appears in each such clause.
          (e) The definition of “Retainage” in the Agreement is hereby modified
to insert “and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii”
wherever such term appears in such definition solely for purposes of including
such Retainage in the meaning of Bonded Contract Balances as such term is used
in the second paragraph of Section 32 of the Agreement; provided, however, that
except for purposes of the second paragraph Section 32 of the Agreement, the
defined terms “Retainage” and “Bonded Contract Balances” shall not be amended or
modified by this Section 1(e) in any respect.
          (f) The definition of “Surety Loss” in the Agreement is hereby
modified to insert “and/or Sunesys, LLC” immediately after “Island Mechanical,
Hawaii” wherever such term appears in such definition.
          (g) The definition of “Work” in the Agreement is hereby modified to
insert (i) “and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii”
wherever such term appears in such definition and (ii) “and/or Sunesys, LLC’s”
immediately after “Island Mechanical, Hawaii’s” where such term appears in such
definition.

2



--------------------------------------------------------------------------------



 



          (h) Notwithstanding the foregoing provisions of this Section 1 or
anything to the contrary in this Second Amendment, Surety acknowledges and
agrees that Sunesys, LLC is not a party to the Agreement or this Second
Amendment, and that the Indemnitors are not authorized to, do not purport to,
and do not, bind Sunesys, LLC (including, without limitation, with respect to
the provisions set forth in Sections 6, 22, 28, 29, 32 and 33 of the Agreement)
by their execution and delivery of this Second Amendment.
     2. Sunesys, LLC. Sunesys, LLC, a Delaware limited liability company, is a
Domestic Subsidiary. Notwithstanding anything to the contrary contained herein
or in the Agreement, neither Sunesys, LLC nor any subsidiary of Sunesys, LLC is
or at any time shall be, or be deemed to have been, a Principal (as defined in
the Agreement), an Indemnitor (as defined in the Agreement) or a party to this
Second Amendment or the Agreement for any purpose, until such time as it may
execute a rider pursuant to Section 52 of the Agreement (or an addendum to the
Agreement) agreeing to be bound by the Agreement, as amended by this Second
Amendment. Sunesys, LLC is endeavoring to obtain the necessary governmental
approvals so that it can become a party to the Agreement, as amended by this
Second Amendment, and once all requisite approvals have been obtained, the
applicable Indemnitor(s) agree to cause Sunesys, LLC to execute a rider or an
addendum to be added as Principal (as defined in the Agreement) and Indemnitor
(as defined in the Agreement).
     3. Exhibit A; Releases.
          (a) Exhibit A to the Agreement is hereby deleted in its entirety and
replaced with Exhibit A to this Second Amendment.
          (b) Indemnitors have represented to Surety that Total Quality
Management Services, LLC, a Delaware limited liability company (“TQMS”), is not
an operating entity and has immaterial assets. Based on this representation,
Surety (as defined in the Agreement) has agreed to release, and hereby does
fully and forever release, TQMS from the Agreement, each other Surety Credit
Document and any and all obligations thereunder of any kind and every nature
and, without limiting the generality of the foregoing, acknowledges and agrees
that, as of the date hereof, TQMS is no longer a Principal (as defined in the
Agreement) or Indemnitor (as defined in the Agreement).
          (c) Indemnitors have represented to Surety that VCS Sub, Inc.
(formerly known as Environmental Professional Associates, Limited), a California
corporation (“VCSS”), is not an operating entity and has immaterial assets.
Based on this representation, Surety (as defined in the Agreement) has agreed to
release, and hereby does fully and forever release, VCSS from the Agreement,
each other Surety Credit Document and any and all obligations thereunder of any
kind and every nature and, without limiting the generality of the foregoing,
acknowledges and agrees that, as of the date hereof, VCSS is no longer a
Principal (as defined in the Agreement) or Indemnitor (as defined in the
Agreement).
     4. Exhibit B. Exhibit B to the Agreement is hereby amended by adding
thereto the Permitted Liens set forth on Exhibit B to this Second Amendment.

3



--------------------------------------------------------------------------------



 



     5. Warranties and Covenants of Indemnitors. Each Indemnitor listed as a
signatory to this Second Amendment that was not a signatory to the Joinder
Agreement (each such Indemnitor being a “New Indemnitor”) represents and
warrants to Surety that all of the representations and warranties made by the
Indemnitors (as defined in the Agreement) in the Original Agreement (whether
made as an Indemnitor (as defined in the Agreement) or as a Principal (as
defined in the Agreement)) are true and correct as applicable to such New
Indemnitor in all material respects, as of the date hereof (except to the extent
such representations and warranties specifically relate to an earlier date).
Each New Indemnitor hereby acknowledges, agrees, and confirms that, by its
execution of this Second Amendment, the New Indemnitor will be deemed to be a
party to the Agreement, as amended by this Second Amendment, and an “Indemnitor”
(as defined in the Agreement) and “Principal” (as defined in the Agreement) for
all purposes of the Agreement, as amended by this Second Amendment, and shall
have all the obligations of an Indemnitor (as defined in the Agreement) and
Principal (as defined in the Agreement) thereunder as if it had executed the
Agreement. Each New Indemnitor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions, and conditions contained in
the Agreement, as amended by this Second Amendment, applicable to such New
Indemnitor (whether as an Indemnitor (as defined in the Agreement) or Principal
(as defined in the Agreement)). Without limiting the generality of the foregoing
terms of this Section 5, each New Indemnitor hereby grants to the Surety a
security interest in any and all right, title and interest of such New
Indemnitor in and to the Collateral of such New Indemnitor to secure the prompt
payment and performance in full when due of any Surety Loss, and the payment and
performance of all other obligations and undertakings now or hereafter owing to
Surety with respect to the Bonds and/or under the Surety Credit Documents, as
same may now or hereafter be modified, replaced, extended or renewed.
     6. Due Diligence Items Required to be Delivered by New Indemnitors. Each
New Indemnitor will deliver to Surety the following, in form and substance
reasonably satisfactory to Surety and its counsel:
          (a) Favorable opinions of both outside and in-house counsel to
Principal and Indemnitors, with respect to the New Indemnitors, substantially in
the form attached to the Original Agreement as Exhibit C thereto, with such
modifications thereto as are requested by such counsel and acceptable to Surety
and its counsel in their reasonable discretion;
          (b) an officer’s certificate of such New Indemnitor certifying
appropriate resolutions authorizing the execution, delivery, and performance of
this Second Amendment and performance of the Agreement, as amended by this
Second Amendment, certifying that such resolutions have been approved in
accordance with such New Indemnitor’s governing documents together with copies
of such governing documents, and certifying incumbencies and true signatures of
the officers so authorized; and
          (c) evidence of the good standing of such New Indemnitor in the
jurisdiction in which such New Indemnitor is formed.
     7. Power of Attorney. Each New Indemnitor hereby irrevocably constitutes
and appoints Quanta Services, Inc. (and all officers, employees, or agents
designated by Quanta

4



--------------------------------------------------------------------------------



 



Services, Inc.), with full power of substitution, as such New Indemnitor’s true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such New Indemnitor and in the name of such New Indemnitor or
in its own name, from time to time in Quanta Services, Inc.’s discretion, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments which may be necessary or desirable to accomplish the
purpose of this Second Amendment or the Agreement and to amend, modify or
supplement the Agreement or other Surety Credit Documents in any manner. Each
New Indemnitor hereby ratifies and agrees to be bound by, to the fullest extent
permitted by law, all that Quanta Services, Inc. will lawfully do or cause to be
done by virtue hereof.
     8. Miscellaneous.
          (a) Upon the effectiveness of this Second Amendment, each reference in
the Agreement to “this Agreement,” “hereunder” or words of like import shall
mean and be a reference to the Agreement, as affected and amended by this Second
Amendment. The foregoing is not intended to otherwise affect the definition of
“Agreement” or “this Agreement.”
          (b) This Second Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.
          (c) Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.
     9. Binding Effect. By executing this Second Amendment, each New Indemnitor
will be deemed to be an Indemnitor (as defined in the Agreement) under the terms
of the Agreement, as amended hereby, as though such New Indemnitor were an
original signatory thereto and such New Indemnitor hereby confirms its grant of
a security interest in the Collateral to Surety as provided in Section 5 of the
Agreement.
     10. Continuing Effect. Except as specifically set forth in this Second
Amendment, the Agreement remains in full force and effect in accordance with its
terms.
     11. Counterparts. This Second Amendment may be executed by the parties
independently in any number of counterparts, all of which together will
constitute but one and the same instrument which is valid and effective as if
all parties had executed the same counterpart. This Second Amendment may be
validly executed and delivered by facsimile or other electronic transmission.
Notwithstanding the foregoing, the parties are required to deliver original
signature pages to each other.
     IN WITNESS WHEREOF, each of the parties has caused this Second Amendment to
be executed by its duly authorized officer as of the day and year first above
written.

5



--------------------------------------------------------------------------------



 



            SURETY:

FEDERAL INSURANCE COMPANY
      By:   /s/ James E. Altman         Name:   James E. Altman        Title:  
Vice President   

6



--------------------------------------------------------------------------------



 



         

            AMERICAN HOME ASSURANCE COMPANY
      By:   /s/ Vincent P. Forte         Name:   Vincent P. Forte       
Title:   Vice President        NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.
      By:   /s/ Vincent P. Forte         Name:   Vincent P. Forte       
Title:   Vice President        THE INSURANCE COMPANY OF THE STATE
OF PENNSYLVANIA
      By:   /s/ Vincent P. Forte         Name:   Vincent P. Forte       
Title:   Vice President        PRINCIPAL/INDEMNITORS:

QUANTA SERVICES, INC.
      By:   /s/ Darren B. Miller         Name:   Darren B. Miller       
Title:   Vice President-Information Technology and Administration     

[THIS SPACE LEFT BLANK INTENTIONALLY]

7



--------------------------------------------------------------------------------



 



            ADVANCED TECHNOLOGIES AND
    INSTALLATION CORPORATION
ALLTECK LINE CONTRACTORS (USA), INC.
ARBY CONSTRUCTION, INC.
AUSTIN TRENCHER, INC.
BRADFORD BROTHERS, INCORPORATED
CCLC, INC.
CMI SERVICES, INC.
CONTI COMMUNICATIONS, INC.
CROCE ELECTRIC COMPANY, INC.
DILLARD SMITH CONSTRUCTION COMPANY
FIBER TECHNOLOGIES, INC.
FIVE POINTS CONSTRUCTION CO.
GLOBAL ENERCOM MANAGEMENT, INC.
GOLDEN STATE UTILITY CO.
H.L. CHAPMAN PIPELINE CONSTRUCTION,
    INC.
INTERMOUNTAIN ELECTRIC, INC.
IRBY CONSTRUCTION COMPANY
MANUEL BROS., INC.
MEARS GROUP, INC.
MEJIA PERSONNEL SERVICES, INC.
METRO UNDERGROUND SERVICES, INC. OF
    ILLINOIS
NETWORK ELECTRIC COMPANY
NORTH SKY COMMUNICATIONS, INC.
PAR ELECTRICAL CONTRACTORS, INC.
PARKSIDE SITE & UTILITY COMPANY
    CORPORATION
PARKSIDE UTILITY CONSTRUCTION CORP.
POTELCO, INC.
PROFESSIONAL TELECONCEPTS, INC. (IL)
PROFESSIONAL TELECONCEPTS, INC. (NY)
QUANTA DELAWARE, INC.
QUANTA GOVERNMENT SERVICES, INC.
QUANTA GOVERNMENT SOLUTIONS, INC.
QUANTA UTILITY INSTALLATION
    COMPANY, INC.
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President   

8



--------------------------------------------------------------------------------



 



         

            QUANTA UTILITY SERVICES—GULF STATES,
    INC.
R.A. WAFFENSMITH & CO., INC.
SOUTHWEST TRENCHING COMPANY, INC.
SPALJ CONSTRUCTION COMPANY
SUMTER UTILITIES, INC.
THE RYAN COMPANY, INC.
TOM ALLEN CONSTRUCTION COMPANY
TRAWICK CONSTRUCTION COMPANY, INC.
TTM, INC.
UNDERGROUND CONSTRUCTION CO., INC.
UTILITY LINE MANAGEMENT SERVICES,
    INC.
VCI TELCOM, INC.
W.C. COMMUNICATIONS, INC.
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        MEARS/CPG LLC
MEARS ENGINEERING/ LLC
MEARS/HDD, LLC
MEARS SERVICES LLC


By:   Mears Group, Inc., the Sole Member of each
          of the foregoing limited liability companies
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        OKAY CONSTRUCTION COMPANY, LLC

By:   Spalj Construction Company,
          its Sole Member
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President   

9



--------------------------------------------------------------------------------



 



         

            QUANTA UTILITY SERVICES, LLC

By:   Mejia Personnel Services, Inc.,
          its Sole Member
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        TJADER, L.L.C.

By:  Spalj Construction Company,
        its Sole Member
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        DIGCO UTILITY CONSTRUCTION, L.P.
LINDSEY ELECTRIC, L.P.
NORTH HOUSTON POLE LINE, L.P.

By: Mejia Personnel Services, Inc., the
        General Partner of each of the
        foregoing limited partnerships
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        QUANTA SERVICES MANAGEMENT PARTNERSHIP, L.P.

By:   QSI, Inc., its General Partner
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President   

10



--------------------------------------------------------------------------------



 



         

            TRANS TECH ELECTRIC, L.P.


By:  TTGP, Inc., its General Partner
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President     

[THIS SPACE LEFT BLANK INTENTIONALLY]

11



--------------------------------------------------------------------------------



 



            NEW INDEMNITORS:

CAN-FER CONSTRUCTION COMPANY
DACON CALIFORNIA, INC.
DASHIELL CALIFORNIA, INC.
INFRASOURCE POWER CALIFORNIA,
    INC.
INFRASOURCE TRANSMISSION
    SERVICES COMPANY
INFRASOURCE UNDERGROUND
    CONSTRUCTION, INC.
INFRASOURCE UNDERGROUND
    CONSTRUCTION CALIFORNIA, INC.
INFRASOURCE UNDERGROUND SERVICES
    CANADA, INC.
                      By:   /s/ Tana Pool         Name:   Tana L. Pool       
Title:   Vice President        M.J. ELECTRIC CALIFORNIA, INC.
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        BLAIR PARK SERVICES, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        INFRASOURCE DACON, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President   

12



--------------------------------------------------------------------------------



 



         

            INFRASOURCE DASHIELL, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        INFRASOURCE POWER, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        INFRASOURCE TELECOMMUNICATION
SERVICES, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        INFRASOURCE UNDERGROUND CONSTRUCTION, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        INFRASOURCE UNDERGROUND CONSTRUCTION SERVICES, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President   

13



--------------------------------------------------------------------------------



 



         

            INFRASOURCE UNDERGROUND INSTALLATION, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        M.J. ELECTRIC, LLC
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President        SPECTRUM CONSTRUCTION CONTRACTING, L.L.C.

By:   Conti Communications, Inc.,
          its Sole Member
      By:   /s/ Tana Pool         Name:   Tana L. Pool        Title:   Vice
President     

14



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PRINCIPAL/INDEMNITORS

                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
Quanta Services, Inc.
  Delaware   1360 Post Oak Blvd., Suite 2100
Houston, TX 77056   74-2851603   None
 
               
Advanced Technologies and Installation Corporation
  Washington   655 Glennville
Richardson, TX 75081   91-1528002   Telecom Network Specialists, Inc.

JT Communications, Inc.
 
               
Allteck Line Contractors (USA), Inc.
  Washington   4940 Still Creek Avenue
Burnaby, British Columbia
Canada, V5C 4E4   98-0198185   None
 
               
Arby Construction, Inc.
  Delaware   19705 W. Lincoln Avenue
New Berlin, WI 53146   76-0605516   S.K.S. Pipeliners, LLC
 
               
Austin Trencher, Inc.
  Delaware   9250 FM 2243
Leander, TX 78641   76-0598342   None
 
               
Blair Park Services,
LLC
  Delaware   100 West Sixth Street Suite
300
Media, PA 19063   20-5566110   InfraSource Wireless (DE, MA, NJ, NY, PA, RI, VA,
WV, DC)

Blair Park Services, Inc.
 
               
Bradford Brothers,
Incorporated
  North Carolina   11712 Statesville Road
Huntersville, NC 28078   56-0861169   Lake Norman Pipeline,
LLC
 
               
CAN-FER Construction
Company
  Texas   11031 Grissom Lane
Dallas, TX 75229   75-2888488   None
 
               
CCLC, Inc.
  Delaware   5 Johnson Drive, Suite 4
Raritan, NJ 08869   74-2947665   None
 
               
CMI Services, Inc.
  Florida   1555 South Blvd.
Chipley, FL 32428   59-3371172   Communication Manpower, Inc.
 
               
Conti Communications, Inc.
  Delaware   5 Johnson Drive, Suite 4
Raritan, NJ 08869   76-0605511   Delaware Conti Communications, Inc.
 
               
Croce Electric Company, Inc.
  Delaware   2 Betty Street
Everett, MA 02149   76-0605518   None
 
               
Dacon California, Inc.
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-5770998   None

 



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
Dashiell California, Inc.
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-5770664   None
 
               
Digco Utility Construction, L.P.
  Delaware   1608 Margaret Street
Houston, TX 77093   76-0612176   None
 
               
Dillard Smith
Construction Company
  Delaware   4001 Industry Dr.
Chattanooga, TN 37416   76-0589264   P.D.G. Electric

Power Engineering & Testing

Haines Construction Company

Dillard Smith Construction Company (Delaware)
 
               
Fiber Technologies, Inc.
  Virginia   800 Satellite Blvd.
Suwanee, GA 30024   54-1612812   Fiber Technology

World Fiber

DeltaComm

Marlboro Cablevision Constructors

Choice Optics Communications

Myers Cable, Inc.

Sycamore Shoals Communications, Inc.

Crown Fiber Communications, Inc.
 
               
Five Points Construction Co.
  Texas   5145 Industrial Way
Benicia, CA 94510   94-2738636   None  
Global Enercom Management, Inc.
  Delaware   2500 Wilcrest Drive, Suite 100 Houston, TX 77042   76-0598339   GEM
Engineering Co., Inc.
 
               
Golden State Utility Co.
  Delaware   2001 West Tuolomne Road
Turlock, CA 95380   76-0567490   Sanders Construction Company
North Pacific Construction Co., Inc.

2



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
 
               
 
              Delaware North Pacific Construction Co.
 
               
H. L. Chapman Pipeline Construction, Inc.
  Delaware   9250 FM 2243
Leander, TX 78641   76-0598341   DB Utilities

Sullivan Welding
 
               
InfraSource Dacon, LLC
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-3699950   Dacon Corporation

Dacon Ltd. Limited Partnership (MS)
 
               
 
              Dacon, Limited
Partnership (MO)
 
               
 
              Dacon, Ltd. Limited Partnership (NM)
 
               
 
              Dacon Ltd.
 
               
 
              Dacon GP LLC
 
               
InfraSource Dashiell, LLC
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-3699713   Dashiell Corporation

Dashiell Ltd. Limited Partnership (CT, IL, MI, MN, MS, NC, OK, VT)

Dashiell Ltd. Limited Partnership (MA)

Dashiell, Ltd. Limited Partnership (SC)

Dashiell, Ltd. L.P. (GA)

Dashiell Indiana Ltd. Limited Partnership (IN)

Dashiell Limited Partnership (NC)

Dashiell-InfraSource (NY)

3



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
 
               
 
              Dashiell Ohio Ltd. Limited Partnership (OH)

Dashiell Ltd. Limited Liability (WV)

Dashiell Ltd.

Infrasource Texas Holdings LP LLC

InfraSource Texas Holdings GP LLC
 
               
InfraSource Power, LLC
  Minnesota   2936 South 166th Street
New Berlin, WI 53151   41-1723047   Aconite Corporation

InfraSource Underground Power, Inc.
 
               
InfraSource Power California, Inc.
  California   100 West Sixth Street
Suite 300
Media, PA 19063   74-3149821   None
 
               
InfraSource
Telecommunication
Services, LLC
  Delaware   219 Ruth Road
Harleysville, PA 19438   26-1581998   None
 
               
InfraSource Transmission
Services Company
  Arizona   4143 East Quartz Circle
Mesa, AZ 85215   86-0787875   Maslonka & Associates, Inc.

MAI Acquisition, Inc.

Dashiell Holdings Corporation
InfraSource Underground Construction, Inc.
  Delaware   2936 South 166th Street
New Berlin, WI 53151   51-0324281   Mueller Pipeliners, Inc.

IUC Michigan, Inc. (MI)

IUC Texas, Inc. (TX)
 
               
InfraSource Underground
  Delaware   4033 East Morgan
Ypsilanti, MI 48197   04-3633384   Michigan Trenching Services, Inc.

4



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
Construction, LLC
               
 
              Mueller Energy Services, Inc.

MES-MTS, LLC

IUC Illinois, LLC (IL)

IUC Missouri, LLC (MO)

IUC Montana, LLC (MT)

IUC Nebraska, LLC (NE)

IUC North Dakota, LLC (ND)

IUC Washington, LLC (WA)

IUC Wisconsin, LLC (WI)


 
               
InfraSource Underground Construction California, Inc.
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-2410077   IUC California, Inc. (CA)
 
               
InfraSource Underground
Construction Services,
LLC
  Georgia   2936 South 166th Street
New Berlin, WI 53151   58-1696154   Mueller Distribution Contractors, Inc.

InfraSource Underground Construction Services, Inc.

IUC South, LLC

Nuflint, LLC

InfraSource Concrete & Paving Services, LLC

Flint Paving Company
 
               
InfraSource
  Delaware   2012-A S. Elliott St.   41-1625874   Gas Distribution

5



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
Underground
Installation, LLC
      Aurora, MO 65605       Contractors, Inc.
 
               
InfraSource Underground Services Canada, Inc.
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-3676436   None
 
               
Intermountain Electric, Inc.
  Colorado   602 South Lipan Street
Denver, CO 80223   84-0906573   Colorado IM Electric
 
               
Irby Construction Company
  Mississippi   817 S. State Street
Jackson, MS 39201   64-0902002   None
 
               
Lindsey Electric, L.P.
  Texas   1608 Margaret Street
Houston, TX 77093   02-0557008   None
 
               
Manuel Bros., Inc.
  Delaware   908 Taylorville Road, Suite 104
Grass Valley, CA 95949   76-0577087   Renaissance
Construction

Western Directional
 
               
Mears/CPG LLC
  Michigan   4500 N. Mission Road
Rosebush, MI 48878   N/A   None
 
               
Mears Engineering/LLC
  Michigan   4500 N. Mission Road
Rosebush, MI 48878   N/A   None
 
               
Mears Group, Inc.
  Delaware   4500 N. Mission Road
Rosebush, MI 48878   76-0612167   None
 
               
Mears/HDD, LLC
  Michigan   4500 N. Mission Road
Rosebush, MI 48878   N/A   None
 
               
Mears Services LLC
  Michigan   4500 N. Mission Road
Rosebush, MI 48878   N/A   None
 
               
Mejia Personnel Services, Inc.
  Texas   431 West Bedford-Euless Road,
Suite F
Hurst, TX 76053   75-2575734   None
 
               
Metro Underground Services, Inc. of Illinois
  Illinois   901 Ridgeway Avenue
Aurora, IL 60506   36-4125701   Metro Underground Services, Inc.  
M.J. Electric, LLC
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-5565796   InfraSource Wireless

E.I.S. Electric, Inc.
(AZ, WA)

E.I.S. Electric, Inc.
(CT)

InfraSource Electric, Inc. (NE)

M.J. Electric, Inc. InfraSource M.J.

6



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
 
              Electric, LLC
 
               
M.J. Electric California, Inc.
  Delaware   100 West Sixth Street
Suite 300
Media, PA 19063   20-5770522   None
 
               
Network Electric Company
  Delaware   5425 Louis Lane
Reno, NV 89511   76-0598345   DE Network Electric
Company
 
               
North Houston Pole Line, L.P.
  Texas   1608 Margaret Street
Houston, TX 77093   74-1675857   North Houston Pole Line Corp.

Lindsey Electric
 
               
North Sky Communications, Inc.
  Delaware   11818 SE Mill
Plain Blvd., Suite 302 Vancouver, Washington 98684   76-0605490   None
 
               
Okay Construction
Company, LLC
  Delaware   208 Rum River Drive
Princeton, MN 55371   76-0612169   None
 
               
PAR Electrical Contractors, Inc.
  Missouri   4770 North Belleview Avenue
Suite 300
Kansas City, MO 64116   44-0591890   Riggin & Diggin

Harker & Harker

Union Power Construction Company

Seaward Corporation

Mustang Line Contractors, Inc.

Lineco Leasing, LLC

Par Infrared Consultants
 
               
Parkside Site & Utility
Company Corporation
  Delaware   123 King Phillip Street
Johnston, RI 02919   76-0612181   None
 
               
Parkside Utility Construction Corp.
  Delaware   123 King Phillip Street
Johnston, RI 02919   76-0612160   None
 
               
Potelco, Inc.
  Washington   14103 8th Street East
Sumner, WA 98390   91-0784248   Kingston Constructors

Kuenzi Construction

NorAm

7



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
 
              Telecommunications

Potelco, Incorporated
 
               
Professional Teleconcepts, Inc.
  Illinois   Route 12 South
Norwich, NY 13815   36-3785874   TNS-VA, LLC
 
               
Professional Teleconcepts, Inc.
  New York   Route 12 South
Norwich, NY 13815   16-1246233   Airlan Telecom Services, L.P.
 
               
Quanta Delaware, Inc.
  Delaware   300 Delaware Avenue
9th Floor
Wilmington, DE 19801   51-6508285   None
 
               
Quanta Government Services, Inc.
  Delaware   1360 Post Oak Blvd.
Suite 2100
Houston, Texas 77056   76-0605504   None
 
               
Quanta Government Solutions, Inc.
  Delaware   1360 Post Oak Blvd.
Suite 2100
Houston, Texas 77056   76-0612166   Quanta LI Acquisition, Inc.  
Quanta Services Management Partnership, L.P.
  Texas   1360 Post Oak Blvd. Suite 2100 Houston, Texas 77056   76-0574732  
None
 
               
Quanta Utility Installation Company, Inc.
  Delaware   1360 Post Oak Blvd.
Suite 2100
Houston, Texas 77056   76-0592449   None
 
               
Quanta Utility Services-Gulf States, Inc.
  Delaware   1360 Post Oak Blvd.
Suite 2100
Houston, Texas 77056   76-0612175   Southeast Pipeline Construction, Inc.
 
               
Quanta Utility Services,
LLC
  Delaware   4770 North Belleview Avenue
Suite 300
Kansas City, MO 64116   76-0589263   Great Western Enterprises, Inc.

Bore Specialists

TVS Systems, Inc.

Netcom Management Group, Inc.

Northern Line Layers, LLC
 
               
R.A. Waffensmith & Co., Inc.
  Delaware   2042 N. Kelty Road
Franktown, CO 80116   76-0589266   Dahl Trenching

Southwestern Communications, Inc.
 
               
Southwest Trenching Company, Inc.
  Texas   1608 Margaret St.
Houston, Texas 77093   76-0106600   None
 
               
Spalj Construction
Company
  Delaware   22360 County Road 12
Deerwood, MN 56444   76-0567489   Span-Con of Deerwood

8



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
 
              Wilson Roadbores
Dot 05 Optical
Communications

Smith Contracting

Thorstad Brothers
Tiling

Tjader & Highstrom

Dot 05, LLC

Driftwood Electrical
Contractors, Inc

Maddux Communications
 
               
Spectrum Construction Contracting, L.L.C.
  Colorado   7399 South Tucson Way, Suite C-5
Englewood, CO 80112   84-1385108   None
 
               
Sumter Utilities, Inc.
  Delaware   1151 North Pike West
Sumter, SC 29153   76-0577089   Utilco, Inc.

Old Lesco Corporation, Inc.
 
               
The Ryan Company, Inc.
  Massachusetts   25 Constitution Drive

Taunton, MA 02780   04-2387367   Eastern Communications

The Ryan Company, Inc. of Massachusetts

The Ryan Company of Massachusetts

Ryan Company Inc. (The)

The Ryan Company Incorporated of Massachusetts
 
               
Tjader, L.L.C.
  Delaware   541 Industrial Drive
New Richmond, WI 54017   76-0654709   None
 
               
Tom Allen Construction
Company
  Delaware   411 Edwardsville Road
Troy, Illinois 62294   76-0589277   TA Construction

Specialty Drilling Technology, Inc.

9



--------------------------------------------------------------------------------



 



                          Location of Chief             Jurisdiction   Executive
Office and             of   Principal Place of       Prior Names or Principal  
Formation   Business   Tax ID No.   Trade Names
 
              T&S Construction Company

Taylor Built, Inc.
 
               
Trans Tech Electric, L.P.
  Texas   4601 Cleveland Road
South Bend, IN 46628   35-1553093   Trans Tech Acquisition, Inc.
 
               
Trawick Construction Company, Inc.
  Florida   1555 South Blvd.
Chipley, FL 32428   59-0907078   None
 
               
TTM, Inc.
  North Carolina   6135 Lakeview Road Suite 500
Charlotte, NC 28269   56-1356956   TTM of North Carolina, Inc.

TTMF, Inc.
 
               
Underground Construction Co., Inc.
  Delaware   5145 Industrial Way

Benicia, CA 94510   76-0575471   Underground Construction Co.

Delaware Underground Construction Co.

Metro Underground Construction Co.

Underground Electric Construction Company

Hudson & Poncetta, Inc.
 
               
Utility Line Management Services, Inc.
  Delaware   4770 North Belleview Avenue, Suite 300
Kansas City, Missouri 64116-2188   76-0612162   Quanta LIV Acquisition, Inc.
 
               
VCI Telcom, Inc.
  Delaware   1921 West Eleventh Street
Upland, CA 91786   76-0589274   None
 
               
W. C. Communications, Inc.
  Delaware   1921 West Eleventh Street
Upland, CA 91786   76-0598348   West Coast
Communications

10



--------------------------------------------------------------------------------



 



EXHIBIT B

                  Company   Secured Party   Jurisdiction   Type of Filing  
Filing Information
InfraSource Underground Construction Services, LLC
  Altorfer Inc.   Fulton Co., GA   Original   #060-2006-09841 Filed
8/07/06
 
               
InfraSource Underground Construction Services, LLC
  Caterpillar
Financial Services
Corporation   Gwinnett Co. GA   Original   #067-2007-001858 filed
2/12/07
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #50071887 filed 1/07/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #50114539 filed 1/11/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #50114679 filed 1/11/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #50114729 filed 1/11/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #50117953 filed 1/11/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #50118084 filed 1/11/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #52474071 filed 8/10/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #52474113 filed 8/10/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #53452274 filed 11/07/05
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #71510717 filed 4/23/07
 
               
M.J. Electric, LLC
  Caterpillar
Financial Services
Corporation   Delaware Secretary of State   Original   #71510857 filed 4/23/07
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #43527092 filed 12/13/04
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #50773532 filed 3/04/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #51043133 filed 3/28/05  
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #51452128 filed 4/28/05

 



--------------------------------------------------------------------------------



 



                  Company   Secured Party   Jurisdiction   Type of Filing  
Filing Information
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #51559054 filed 5/11/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #51786012 filed 6/09/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #52308113 filed 7/22/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #52320001 filed 7/22/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #52456714 filed 8/05/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #52927193 filed 9/14/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #53240026 filed 10/13/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #53449544 filed 10/31/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #53944809 filed 12/13/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #53945608 filed 12/13/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #60035923 filed 12/29/05
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #60498840 filed 2/01/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61333343 filed 4/20/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61333459 filed 4/20/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61617604 filed 5/12/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61643378 filed 5/15/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61674274 filed 5/17/06

2



--------------------------------------------------------------------------------



 



                  Company   Secured Party   Jurisdiction   Type of Filing  
Filing Information
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61674324 filed 5/17/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61889518 filed 6/05/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61889617 filed 6/05/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #61977909 filed 6/09/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #62325520 filed 7/06/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #62422376 filed 7/13/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #62534378 filed 7/21/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #62535110 filed 7/21/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #62622165 filed 7/28/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #62806164 filed 8/11/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #62806230 filed 8/11/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #63090503 filed 9/06/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #64066668 filed 11/21/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #64066700 filed 11/21/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #64279477 filed 12/07/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #64576914 filed 12/29/06
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #70944966 filed 3/13/07
 
               
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #70988997 filed 3/15/07

3



--------------------------------------------------------------------------------



 



                  Company   Secured Party   Jurisdiction   Type of Filing  
Filing Information
M.J. Electric, LLC
  Citicapital
Commercial Leasing
Corporation   Delaware Secretary of State   Original   #72608221 filed 6/25/07
 
               
InfraSource
Transmission
Services Company
  Deere Credit, Inc.   Arizona Secretary of State   Original   #200513845011
filed 9/30/05
 
               
InfraSource
Transmission
Services Company
  Deere Credit, Inc.   Arizona Secretary of State   Original   #200513845022
filed 9/30/05
 
               
InfraSource
Transmission
Services Company
  Deere Credit, Inc.   Arizona Secretary of State   Original   #200513845033
filed 9/30/05
 
               
InfraSource
Transmission
Services Company
  Deere Credit, Inc.   Arizona Secretary of State   Original   #200513845044
filed 9/30/05
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #42874131 filed
10/13/04
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #42874222 filed
10/13/04
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #42874388 filed
10/13/04
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #53364438 filed
10/28/05
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #53364610 filed
10/28/05
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #53364693 filed
10/28/05
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #53366292 filed
10/28/05
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #70812932 filed
3/05/07
 
               
M.J. Electric, LLC
  Deere Credit, Inc.   Delaware Secretary of State   Original   #70813047 filed
3/05/07
 
               
M.J. Electric, LLC
  M&I Equipment
Finance Company,
assigned by Sentry
Financial Capital
Corporation   Delaware Secretary of State   Original   #61441088 filed 4/28/06

4